Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the following communication: Amendment filed Aug. 26, 2022.  This Action is made Final. 
Claims 23-42 are pending in the case. Claims 23, 30 and 37 are independent claims.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  The Applicant argues that Echtenkamp teaches processing each “section” of an image individually, therefore fails to show the second image section having content related to content of the first image area.
Independent claim 23 recites “identifying, by the processor, a second image area in the image, the second image area having content related to content of the first image area;” Contrary to the Applicant assertion, the “identifying” process does not require the second section to be identified based on the first section.   The claims language merely indicates the content of the second section is related to the content of the fist section. Echtenkamp expressly teaches that the content of the first section and the content of the second section are related because they represent portions of the anatomy of a male or female (see para [14]-[18]). 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23, 28, 29, 30, 35, 36, 37, 41 and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Echtenkamp et al. (hereinafter Echtenkamp) U.S. Patent Publication No. 2008/0012935.

With respect to independent claim 23, Echtenkamp teaches a method comprising: 
determining, by a processor, a first image area in an image, the first area comprising a portion of the image that needs to be desensitized (see e.g. Abstract and para [14] [15] – “Software algorithms for the detection and recognition of human faces in a digital image currently exist. In one such use, an algorithm may take an image of, for example, a person's face, as captured by a digital camera. The algorithm then divides the image data into sections, each section depicting a unique characteristic”); 
identifying, by the processor, a second image area in the image, the second image area having content related to content of the first image area (see e.g. para [14]-[16]); and 
desensitizing, by the processor, the first image area and the second image area (see e.g. para [20] – “The "scrambling" or digital masking could affect the entire contents, for example by blurring an entire image, or merely affect the offending portions of the contents, such as blurring a portion of the human anatomy through the use of strategic mosaic blurring.”).  
With respect to dependent claim 28, Echtenkamp the determining the first image area comprising determining the first image area based on a desensitization rule corresponding to a service scenario associated with the image (see e.g. para[13] – the service associated with the image is image transmission service).
With respect to dependent claim 29, Echtenkamp teaches  the identifying the second image area comprising identifying the second image area based on a condition selected from the group consisting of: 2Docket No. 161095-023500 Preliminary Amendment the second image area including content same as the content of the first image area; and the second image area comprising content belonging to a same category of the content of the first image area (see e.g. para [15] – the category is private body parts).
Claim 30 is rejected for the similar reasons discussed above with respect to claim 23. 
Claim 35 is rejected for the similar reasons discussed above with respect to claim 28. 
Claim 36 is rejected for the similar reasons discussed above with respect to claim 29. 
Claim 37 is rejected for the similar reasons discussed above with respect to claim 23. 
Claim 41 is rejected for the similar reasons discussed above with respect to claim 28. 
Claim 42 is rejected for the similar reasons discussed above with respect to claim 29. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-27, 31-34 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Echtenkamp in view of Chen L et al. (hereinafter Chen) CN106295398A.
With respect to dependent claim 24, Echtenkamp does not expressly show the determining the first image area comprising receiving a selection of the first image area by a user. However, Chen teaches similar feature (see e.g. [54] – user can confirm/select areas that are identified by the system for desensitizing).  Both Echtenkamp and Chen are directed to content desensitizing methods (see e.g. Chen para [27]-[35]). Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Echtenkamp and Chen in front of them to modify the system of Echtenkamp to include the above feature.  The motivation to combine Echtenkamp and Chen comes from Chen.  Chen discloses the motivation to let user confirm/select identified areas so that errors can be eliminated (see e.g. para [54]).
With respect to dependent claim 25, the modified Echtenkamp teaches the selection comprising an operation selected from the group consisting of a sliding, clicking, or boxing operation (The examiner notes that the above selection methods are well-known in the art).  
With respect to dependent claim 26, Echtenkamp teaches performing a content integrity extension on the first image area (see e.g. para [15]).  
With respect to dependent claim 27, Echtenkamp the performing the content integrity extension comprising extending, based on a color or textual content of the first image area, the first image area to a boundary of a content block to which the first image area belongs (see e.g. para [16]-[18] – determine the amount skin presented).  
Claim 31 is rejected for the similar reasons discussed above with respect to claim 24. 
Claim 32 is rejected for the similar reasons discussed above with respect to claim 25. 
Claim 33 is rejected for the similar reasons discussed above with respect to claim 26. 
Claim 34 is rejected for the similar reasons discussed above with respect to claim 27. 
 Claim 38 is rejected for the similar reasons discussed above with respect to claim 24. 
Claim 39 is rejected for the similar reasons discussed above with respect to claim 26. 
Claim 40 is rejected for the similar reasons discussed above with respect to claim 27. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/PEI YONG WENG/Primary Examiner, Art Unit 2179